Response to Amendment
	The amendment filed 9/29/2021 has been entered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Takagawa (#66,220) on 10/22/2021.
The application has been amended as follows:
Claim 36 line 1: "The luminaire assembly as defined in claim 35" has been changed to -- The luminaire assembly as defined in claim 34 --.
Claim 39 line 1: the status identified "(Previously amended)" has been changed to -- (Currently Amended) --.
Claim 43 line 1: "The luminaire assembly as defined in claim 9" has been changed to -- The luminaire assembly as defined in claim 49 --.
Claim 44 line 1: "The luminaire assembly as defined in claim 9" has been changed to -- The luminaire assembly as defined in claim 49 --.

ALLOWANCE
Claims 2-4, 6-7, 9, 14, 18, 23, 27, 34, 36, 39, 43-46 and 49 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a light guide comprising: a light receiving surface; a light transmission region in optical communication with the light receiving 
 wherein an arc length of a second major surface of the light transmission region corresponds to an arc measure of less than 90 degrees, or less than 80 degrees, a height of the light emission region is from 80% to 120% of a height of the light transmission region, wherein the plurality of vertically extending flutes of the light emission region extend into at least a portion of the lightSerial No. 17/263548-4-F417 0104/DHT transmission region, and wherein the light receiving surface is in a substantially vertical plane with respect to claim 14; 
wherein the second major surface comprises a plurality of vertically extending flutes, wherein a transition region is further defined by a second return surface between the second major surface of the light emission region and the second major surface of the light transmission region, further comprising a substantially straight path between the light receiving surface and the distal end, wherein the distal end comprises a point or an inverted V-shape with respect to claim 18;
wherein a first return angle or a second return angle is defined by a respectively first return surface or a second return surface and an imaginary line, the first return angle and the respect to claim 34, as specifically called for in the claimed combinations.
A luminaire assembly comprising: a housing having opposing first and second sides and opposing third and fourth sides; at least one light guide comprising: a light receiving surface; a light transmission region in optical communication with the light receiving surface; a light emission region comprising a wedge shape cross section, the light emission region in optical communication with the light transmission region, the light emission region comprising: a first major surface comprising a plurality of vertically extending flutes; a second major surface; wherein the first major surface and the second major surface taper toward each other to define a distal end; and whereby substantially all light received at the light receiving surface internally reflects through the transmission region before entering the emission region a light source on the first side of the housing and facing a light receiving surface of the at least one light guide; and a diffuser extending at least part-way across a length of the housing, and Serial No. 17/263548-7-F417 0104/DHT wherein the at least one light guide includes a first light guide and an opposing second light guide, the first and second light guides vertically disposed within the housing and defining a cavity therebetween, wherein the first and second light guides are in mirrored configurations, wherein the first major surface of the first and second light guide faces away from the cavity and the second major surface of the first and second light guide faces towards the cavity with respect to claim 39 as specifically called for in the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holman (US 2017/0090103), Castillo et al. (US 2017/0082269), and Santoro et al. (US 10,215,344) disclose a similar light guide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875